Exhibit 10.1

 

EXECUTION VERSION

 

STANDBY PURCHASE AGREEMENT

 

BY AND BETWEEN

 

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.

 

AND

 

TIME WARNER MEDIA HOLDINGS B.V.

 

DATED AS OF March 24, 2014

 

--------------------------------------------------------------------------------


 

STANDBY PURCHASE AGREEMENT

 

STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of March 24, 2014, by
and between Time Warner Media Holdings B.V., a besloten vennootschap met
beperkte aansprakelijkheid, or private limited company, organized under the laws
of the Netherlands (“Investor”), and Central European Media Enterprises Ltd., a
Bermuda company (the “Company”).  Capitalized terms used in this Agreement have
the meaning set forth in Section 7.1, unless defined elsewhere herein.

 

RECITALS

 

WHEREAS, Time Warner Inc., a Delaware company (“TWX”), Investor and the Company
are parties to that certain Framework Agreement (the “Framework Agreement”),
dated as of February 28, 2014;

 

WHEREAS, pursuant to the Framework Agreement, the Company has agreed to
undertake a rights offering (the “Rights Offering”) to allow the holders of its
outstanding shares of (a) Class A Common Stock, par value $0.08 per share
(“Class A Common Stock”), (b) Series A Convertible Preferred Stock, par value
$0.08 per share (“Series A Preferred Stock”) (allocated on an as-converted
basis), and (c) Series B Convertible Redeemable Preferred Stock, par value $0.08
per share (“Series B Preferred Stock”) (allocated on an as-converted basis as of
December 25, 2013), the right to purchase at the Subscription Price an aggregate
of 3,418,467 units (the “Units” and the Units sold in the Rights Offering, the
“Rights Offering Units”), with each Unit consisting of (i) a Senior Secured Note
due 2017 to be issued by the Company in an aggregate principal amount equal to
the Subscription Price pursuant to the Note Indenture (the “Notes”) and (ii) 21
warrants (each, a “Unit Warrant”) to be issued pursuant to the Unit Warrant
Agreement, with each Unit entitling the holder thereof to purchase one (1) share
of Class A Common Stock at an exercise price of $1.00 per share;

 

WHEREAS, the Registration Statement covering the issuance of the Rights, the
Rights Offering Units, the Notes, the Unit Warrants and the shares of Class A
Common Stock issuable upon exercise of the Unit Warrants has been declared
effective by the SEC;

 

WHEREAS, subject to the terms and conditions set forth herein, in connection
with the Rights Offering, Investor desires (i) to participate in the Rights
Offering in the manner described herein and (ii) to purchase the Private
Placement Units (as defined below) in a private placement pursuant to
Section 4(a)(2) of the Securities Act and, in connection with the Rights
Offering, separately desires to subscribe for and purchase any Rights Offering
Units that are not purchased in the Rights Offering, in each case at the
Subscription Price;

 

WHEREAS, the Company has retained a dealer-manager and a subscription and
information agent to assist it with the Rights Offering; and

 

WHEREAS, the Company has set a Record Date of March 21, 2014 and on the date
hereof has filed with the SEC the Prospectus and shall promptly following the
date hereof (in any event on or prior to April 3, 2014) commence the Rights
Offering by distributing the Rights in

 

1

--------------------------------------------------------------------------------


 

the manner set forth in the Registration Statement, the Prospectus and this
Agreement and distribute the Prospectus.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I.

 

RIGHTS OFFERING; BACKSTOP GUARANTEE; UNIT PRIVATE PLACEMENT

 

SECTION 1.1.  The Rights Offering.

 

(a)  On the date hereof and after the execution and delivery of this Agreement,
the Company shall file with the SEC the Prospectus, promptly thereafter (in any
event on or prior to April 3, 2014) print and distribute the Prospectus to the
Eligible Securityholders and commence the Rights Offering on the terms and
conditions set forth in the Prospectus and this Agreement, pursuant to which
Rights Offering: (i) the Company shall distribute to the Eligible
Securityholders, at no charge, one Right for every 62.0102 outstanding shares of
Class A Common Stock, every 62.0102 shares of Class A Common Stock issuable upon
conversion of the outstanding share of Series A Preferred Stock, and every
62.0102 shares of Class A Common Stock issuable upon conversion of the
outstanding shares of Series B Preferred Stock as of December 25, 2013 held by
such Eligible Securityholder as of the Record Date, (ii) each Right shall
entitle the holder thereof to purchase, at the election of such holder, at the
Subscription Price, Rights Offering Units consisting of (1) a Note in the
aggregate principal amount equal to the Subscription Price and (2) 21 Unit
Warrants, with each Unit Warrant entitling the holder thereof to purchase one
(1) share of Class A Common Stock at an exercise price of $1.00 per share (the
aggregate number of such Rights Offering Units, the “Aggregate Offered Units”),
(iii) each such Right shall not be transferable, (iv) the Rights Offering shall
remain open from the date hereof until the Subscription Expiration Time (the
“Subscription Period”), and (v) the closing of the Rights Offering shall be
conditioned upon the receipt of the Requisite Vote and consummation of the
transactions contemplated by this Agreement.

 

(b)  Subject to the terms and conditions of the Rights Offering, the Company
shall effect the closing of the Rights Offering as promptly as reasonably
practicable following the expiration of the Subscription Period, including
executing and delivering, or causing to be executed and delivered by its
Affiliates, the Note Indenture, the Security Documents (as defined in the Note
Indenture) and the Existing Intercreditor Agreement (as defined in the Note
Indenture) (including legal opinions and closing documents reasonably
satisfactory to TWX, in usual and customary form for transactions of such
type).  The closing of the Rights Offering shall occur at the date and time and
in the manner and on the terms as set forth in the Prospectus and this Agreement
but in any event prior to the Initial Term Loan Maturity Date if the Term Loan
Facility is then outstanding.  The Company shall not terminate the Rights
Offering, amend any terms of the Rights Offering set forth in the Prospectus or
waive any condition to the closing of the Rights Offering or assert that any
such condition to the closing has not been satisfied without the prior written
consent of Investor, provided, that Investor will respond to any request for
such consent from the Company as promptly as reasonably practicable.

 

2

--------------------------------------------------------------------------------


 

SECTION 1.2.  Participation in Rights Offering.  Prior to the closing of the
Rights Offering, Investor shall exercise, in the manner set forth in the
Prospectus, the Rights distributed to Investor in the Rights Offering in respect
of every 62.0102 shares of Class A Common Stock as of the Record Date and every
62.0102 shares of Class A Common Stock issuable upon conversion of its
outstanding share of Series A Preferred Stock and outstanding shares of Series B
Preferred Stock (on an as-converted basis as of December 25, 2013) (such Rights
distributed to Investor, the “Investor Rights”) and purchase the Rights Offering
Units underlying such Investor Rights in the Rights Offering at the Subscription
Price and subject to the other terms and conditions of the Rights Offering set
forth in the Prospectus.  As a result of the exercise of such Rights distributed
to Investor, Investor shall acquire 2,229,644 Company Offered Units (or
approximately 55.7%) of the total number of the Company Offered Units (as herein
defined) pursuant to the Rights Offering.

 

SECTION 1.3.  Unit Private Placement.  Subject to the terms and conditions of
this Agreement, at the Closing, pursuant to Section 4(a)(2) of the Securities
Act, Investor shall purchase from the Company, and the Company shall issue to
Investor (the “Private Placement”), 581,533 Units (the “Private Placement Units”
and together with the Rights Offering Units (including the Backstop Acquired
Units), the “Company Offered Units”) at the Subscription Price, each Private
Placement Unit consisting of (1) a Note in an aggregate principal amount of $100
and (2) 21 Unit Warrants, with each such Unit Warrant entitled Investor to
purchase one (1) share of Class A Common Stock at an exercise price of $1.00 per
share.  As a result of the purchase of the Private Placement Units by
Investor, Investor shall acquire 581,533 Company Offered Units (or approximately
14.5%) of the total number of the Company Offered Units pursuant to the terms
and conditions of the Private Placement.

 

SECTION 1.4.  Backstop Guarantee.  Subject to the terms and conditions of this
Agreement, at the Closing Investor shall purchase from the Company (the
“Backstop Guarantee”), and the Company shall issue to Investor, at the
Subscription Price, a number of the Rights Offering Units equal to (a) the
Aggregate Offered Units minus (b) the number of Rights Offering Units validly
subscribed for and purchased by Eligible Securityholders in the Rights Offering
in the manner set forth in the Prospectus.  Within three (3) Business Days after
the expiration of the Subscription Period, the Company shall issue to Investor a
notice (the “Guarantee Notice”) setting forth the Aggregate Offered Units, the
number of Rights Offering Units validly subscribed for in the Rights Offering
and the number of Rights Offering Units to be acquired by Investor pursuant to
the Backstop Guarantee.  The Rights Offering Units acquired by Investor pursuant
to the Backstop Guarantee are collectively referred to as the “Backstop Acquired
Units”.  The Backstop Acquired Units shall not exceed an aggregate of 1,188,823
Company Offered Units (or approximately 29.7%) of the total number of the
Company Offered Units.

 

SECTION 1.5.  Closing.

 

(a)  Subject to the satisfaction or waiver of each of the conditions set forth
in Article IV, unless this Agreement shall have been terminated pursuant to its
terms, the closing of the Backstop Guarantee and the Private Placement (the
“Closing”) shall occur simultaneously with the closing of the Rights Offering on
the later of (i) the fifth Business Day following the last day of the
Subscription Period and (ii) the date that all of the conditions to the Closing
set forth in

 

3

--------------------------------------------------------------------------------


 

Article IV of this Agreement have been satisfied or waived (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions), at 9:30 a.m. (New York City
time) at the offices of DLA Piper LLP (US), 1251 Avenue of the Americas, New
York, New York 10020 or such other place, date and time as shall be agreed in
writing between the Company and Investor (the date on which the Closing occurs,
the “Closing Date”).

 

(b)  At the Closing, (i) the Company shall deliver or cause to be delivered to
Investor the Notes and the Unit Warrants representing both the Backstop Acquired
Units and the Private Placement Units against payment by or on behalf of
Investor of an amount in cash equal to the product of (x) the Subscription Price
and (y) the sum of (A) the Backstop Acquired Units and (B) the Private Placement
Units, by wire transfer in immediately available funds to the account designated
by the Company in writing not less than three (3) Business Days prior to the
Closing Date and (ii) the Company shall deliver to Investor all other documents
and certificates required to be delivered to Investor pursuant to Section 4.2
hereof.

 

SECTION 1.6.  Adjustments.  The number of shares of Class A Common Stock
underlying the Unit Warrants issued as part of the Company Offered Units and the
Increased Authorized Share Number referenced herein shall be proportionately
adjusted for any subdivision or combination (by stock split, reverse stock
split, dividend, reorganization, recapitalization or otherwise) of the Class A
Common Stock that occurs during the period beginning on the date of execution of
the Framework Agreement and ending on the Closing Date.

 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.1.  Representations and Warranties of the Company.  As of the date of
this Agreement and as of the Closing Date, the Company represents and warrants
to Investor as follows:

 

(a)  Organization and Standing.  The Company is duly organized as an exempted
company, limited by shares, validly existing and in good standing under the laws
of Bermuda.  The Company has all requisite power and authority to conduct its
business as presently conducted and as disclosed in the Company Reports.  Each
of the Company’s Subsidiaries is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with full power and
authority to conduct its business as currently conducted, except where the
failure of any Subsidiary to be duly organized, validly existing and in good
standing, individually or in the aggregate, would not have a Material Adverse
Effect.  The Company’s Memorandum of Association, as in effect on the date
hereof, and the Company’s Bye-laws, as in effect on the date hereof, are each
filed as exhibits to the Company Reports.

 

(b)  Units.  The Company Offered Units have been duly authorized by the Company
and, when delivered, the Company Offered Units will be validly issued, free and
clear of any and all security interests, pledges, liens, charges, claims,
options, restrictions on transfer, preemptive rights, proxies and voting or
other agreements, or other encumbrances of any nature whatsoever,

 

4

--------------------------------------------------------------------------------


 

other than under the Investor Rights Agreement and the restrictions on transfer
imposed by federal or state securities Laws and the Company’s Bye-laws. Assuming
the accuracy of all representations and warranties of Investor set forth in
Section 2.2, the offer and sale by the Company to Investor of the Backstop
Acquired Units and the Private Placement Units are exempt from registration
under all applicable securities Laws, including the Securities Act and “blue
sky” laws.

 

(c)  Authorization, Execution and Delivery and Enforceability.  The Company has
all requisite corporate power and corporate authority to enter into and to
perform its obligations under the Company Agreements, to consummate the
transactions contemplated by the Company Agreements and to issue the Company
Offered Units in accordance with the terms of the Company Agreements, provided,
that, with respect to the transactions set forth in the Company Agreements that
require prior shareholder approval, the Requisite Vote is obtained.  The
execution and delivery of this Agreement and the Note Indenture by the Company,
and the execution and delivery of the Unit Warrant Agreement and the
consummation of the transactions contemplated by the Company Agreements, have
been duly authorized by all necessary action on the part of the Company
including, without limitation, by members of the Board of Directors of the
Company (the “Board”) independent from Investor, provided, that, with respect to
the transactions set forth in the Company Agreements that require prior
shareholder approval, the Requisite Vote is obtained.  This Agreement has been
duly executed and delivered by the Company. This Agreement constitutes, and when
duly executed and delivered, each of the other Company Agreements will
constitute, a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar Laws in effect which affect the enforcement of
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding at Law or in equity.

 

(d)  Capitalization.  As of the date of this Agreement, the authorized capital
stock of the Company consists of (i) 300,000,000 shares of Class A Common Stock,
of which 135,126,867 shares are issued and outstanding and 114,768,105 shares
have been reserved for issuance, (ii) 15,000,000 shares of Class B Common Stock,
par value $0.08 per share, of which no shares are issued and outstanding, and
(iii) 5,000,000 shares of preferred stock, par value $0.08 per share, of which
one share of Series A Preferred Stock is issued and outstanding and 200,000
shares of Series B Preferred Stock are issued and outstanding.  Upon obtaining
the Requisite Vote, the Company’s authorized amount of Class A Common Stock will
be equal to the Increased Authorized Share Amount and the Company will reserve
for issuance the aggregate number of shares of Class A Common Stock for which
the Unit Warrants included in the Company Offered Units are exercisable, and
such reservation has been duly authorized.  All of the issued and outstanding
shares of the Company’s capital stock are duly and validly authorized and issued
and are fully paid and nonassessable.  Except as disclosed in the Company
Reports or as contemplated by the Framework Agreement and the Investor Rights
Agreement, no shareholder of the Company is entitled to any preemptive or
similar rights to subscribe for shares of the Company and no shareholder of the
Company has any rights, contractual or otherwise, to designate members of the
Company’s Board.  Except as disclosed in the Company Reports or as contemplated
by the Framework Agreement, the Investor Rights Agreement, the TW Registration
Rights Agreement and the RSL Registration Rights Agreement, the Company is not a
party to any shareholder, voting or other agreements relating to the rights and
obligations of the

 

5

--------------------------------------------------------------------------------


 

Company’s shareholders.  Except as contemplated by the TW Registration Rights
Agreement and the RSL Registration Rights Agreement, no Person has the right to
require the Company to register any securities for sale under the Securities
Act.  Other than the Eligible Securityholders, no other Person is entitled to
participate in the Rights Offering.

 

(e)  Subsidiaries.  Except as disclosed in the Company Reports, none of the
Company or any of its Subsidiaries (i) has issued or is bound by any outstanding
subscriptions, options, warrants, calls, convertible or exchangeable securities,
rights, commitments or agreements of any character providing for the issuance or
disposition of any shares of capital stock, voting securities or equity
interests of any Subsidiary of the Company, and (ii) there are no outstanding
obligations of the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any shares of capital stock, voting securities or equity
interests (or any options, warrants or other rights to acquire any shares of
capital stock, voting securities or equity interests) of any Subsidiary of the
Company (other than any such obligation to the Company or any Subsidiary of the
Company arising from time to time in connection with any internal restructuring
or reorganizations of the Company’s Subsidiaries).

 

(f)  No Conflicts. Upon obtaining the Requisite Vote and other Consents and
Governmental Approvals contemplated by Section 2.1(g), neither the execution and
delivery by the Company of the Company Agreements nor the performance by the
Company of any of its obligations under the Company Agreements and the Investor
Rights Agreement, nor the consummation of the transactions contemplated hereby
and thereby, will violate, conflict with, result in a breach, or constitute a
default (with or without notice or lapse of time or both) under, give to others
any rights of consent, termination, redemption, repurchase, amendment,
acceleration or cancellation of, (i) any provision of the governing documents of
the Company or its Subsidiaries, (ii) the material broadcast licenses or
franchises to which the Company or any of its Subsidiaries is a party or by
which any of their properties or assets are bound, (iii) any trust agreement,
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, contract, instrument, permit or concession to which the Company or
any of its Subsidiaries is a party or by which any of their properties or assets
are bound or (iv) any Law applicable to the Company or its Subsidiaries or to
their properties or assets, except, with respect to clauses (iii) and
(iv) above, to the extent that any of the foregoing would not have a Material
Adverse Effect.

 

(g)  Consents and Approvals.  Except for such Consents and Governmental
Approvals that have been previously received and the Requisite Vote, no Consent
or Governmental Approval is required on the part of the Company in connection
with the execution and delivery of the Company Agreements or the consummation of
the transactions contemplated hereby and thereby.

 

(h)  Company Reports.  The Company has timely filed all Company Reports.  The
Registration Statement has been declared effective by the SEC.  As of their
respective dates (and with respect to the Prospectus as of its date and as of
the Closing Date), the Company Reports complied in all material respects with
the requirements of the Exchange Act, or the Securities Act, as the case may be,
and the rules and regulations of the SEC promulgated thereunder. None of the
Company Reports, including any financial statements or schedules included or
incorporated by reference therein (the “Financial Statements”), at the time
filed (and with respect to the Prospectus as of its date and as of the Closing
Date) or, if amended or superseded by a

 

6

--------------------------------------------------------------------------------


 

subsequent filing, as of the date of the last such amendment or superseding
filing made at least two (2) Business Days prior to the date hereof, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The Financial Statements and the related notes have been prepared
in accordance with accounting principles generally accepted in the United
States, consistently applied, during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto, or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes, may be condensed or summary statements or may conform to the SEC’s
rules and instructions for Quarterly Reports on Form 10-Q) and fairly present in
all material respects the consolidated financial position of the Company and its
Subsidiaries as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

(i)  Brokers, Finders, etc.  All negotiations relating to the Company
Agreements, and the transactions contemplated by the Company Agreements have
been carried on in such manner as to not give rise to any valid claim against
Investor for any brokerage or finder’s commission, fee or similar compensation
based upon arrangements made by or on behalf of the Company.

 

(j)  Private Placement.  Neither the Company nor any Person acting on its behalf
has offered to sell, or sold, the Backstop Acquired Units or the Private
Placement Units by any form of general solicitation or general advertising (as
those terms are used within the meaning of Regulation D (“Regulation D”) under
the Securities Act).  Neither the Company nor any Person acting on its behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering of the Backstop Acquired Units or the Private Placement Units to be
integrated with any prior offering by the Company in a manner that could require
the registration of the Backstop Acquired Units or the Private Placement Units
under the Securities Act.

 

(k)  NASDAQ.  Shares of Class A Common Stock are registered pursuant to
Section 12(b) of the Exchange Act, and are listed on the NASDAQ Global Select
Market (“NASDAQ”), and trading in Class A Common Stock has not been suspended
and the Company has taken no action designed to terminate the registration of
the Class A Common Stock under the Exchange Act or to delist the Class A Common
Stock from NASDAQ.

 

(l)  No Litigation.  Except as disclosed in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2013, as filed with the SEC on
February 28, 2014, there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Entity or in arbitration
now pending against, or to the knowledge of the Company threatened against, the
Company or any of its Subsidiaries or any business, property, officers,
directors or rights of any such Person relating to the Rights Offering, the
Company Offered Units, the Private Placement or the other transactions
contemplated by the Company Agreements, or that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(m)  Compliance with Law.  The Company and its Subsidiaries are in compliance in
all material respects with all applicable Laws, including, as applicable, in
compliance with the U.S.

 

7

--------------------------------------------------------------------------------


 

Foreign Corrupt Practices Act of 1977, as amended.  The Company represents and
warrants that since (i) January 1, 2009, the Company has not, (ii) since the
later of January 1, 2009 and the time a Subsidiary became a Subsidiary, each
Subsidiary has not, and (iii) to the Company’s knowledge, each director,
officer, agent, employee or other Person authorized to act on behalf of the
Company or any of its Subsidiaries, in the course of its actions for, or on
behalf of, the Company or any of its Subsidiaries has not used or promised to
use, directly or indirectly, any funds for any unlawful contribution, gift,
entertainment or other unlawful payment to any foreign or domestic government
official or employee, or any political party, party official, political
candidate or official of any public international organization.  No director,
officer, agent, or senior manager of the Company is, to the knowledge of the
Company after reasonable due diligence, a foreign or domestic government
official or employee, except for such an official or employee in a governmental
position that has no relevance to the business of the Company.  The Company
makes no representation in this paragraph with respect to the directors of the
Company who are employees of TWX or one of its Subsidiaries.

 

SECTION 2.2.  Representations and Warranties of Investor.  As of the date of
this Agreement and as of the Closing Date, Investor represents and warrants to
the Company as follows:

 

(a)  Organization and Standing; Ownership of Capital Stock.  Investor is duly
organized, validly existing and in good standing under the laws of the
Netherlands.  Investor has all requisite power and authority to enter into the
Company Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby.  Investor is the holder of the following shares
of capital stock of the Company:  (i) 61,407,775 shares of Class A Common Stock,
(ii) one share of Series A Preferred Stock, and (iii) 200,000 shares of Series B
Preferred Stock.  Except for the shares of Series A Preferred Stock and Series B
Preferred Stock, and the TW Initial Warrant and the Unit Warrants to be
purchased pursuant hereto by Investor, the Investor does not own or hold or have
any contract or other right to acquire options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, shares or other equity interests of the Company.

 

(b)  Authorization, Execution and Delivery and Enforceability.  The execution
and delivery by Investor of the Company Agreements to which it is a party and
the consummation of the transactions contemplated hereby and thereby, have been
duly authorized by all necessary action on the part of Investor.  Each of the
Company Agreements to which it is a party has been duly executed and delivered
by Investor and constitutes a valid and binding obligation of Investor,
enforceable against Investor in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar Laws in effect
which affect the enforcement of creditors’ rights generally or (ii) general
principles of equity, whether considered in a proceeding at Law or in equity.

 

(c)  No Conflicts.  Neither the execution and delivery of the Company Agreements
to which it is a party by Investor, nor the performance by Investor of any of
its obligations hereunder or thereunder, nor the consummation of the
transactions contemplated hereby or thereby, will violate, conflict with, result
in a breach, or constitute a default (with or without notice or lapse of time or
both) under, give to others any rights of consent, termination, amendment,
acceleration or cancellation of any provision of (i) the governing documents of

 

8

--------------------------------------------------------------------------------


 

Investor, (ii) any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, contract, instrument, permit,
concession, franchise, license to which Investor or any of its Affiliates is a
party or by which any of its properties or assets are bound, or (iii) any Law
applicable to Investor or to its properties or assets which, in each case, would
materially impair or delay the ability of Investor to consummate the
transactions contemplated in the Company Agreements to which it is a party.

 

(d)  Financial Capability.  Investor will have available funds necessary to
consummate the Closing on the terms and conditions contemplated by this
Agreement.

 

(e)  Consents and Approvals.  Except for amendments to its Schedule 13D, Forms 4
and the Consents and Governmental Approvals that have previously been received,
no Consent or Governmental Approval is required on the part of Investor or its
Affiliates in connection with the execution and delivery by Investor of the
Company Agreements to which it is a party or the consummation of the
transactions contemplated hereby.  Except as publicly disclosed, none of
Investor or any of its Affiliates is a party to any shareholder, voting or other
agreements relating to the rights and obligations of the Company’s shareholders.

 

(f)  Brokers, Finders, etc.  All negotiations relating to the Company Agreements
and the transactions contemplated by the Company Agreements have been carried on
in such manner as to not give rise to any valid claim against the Company for
any brokerage or finder’s commission, fee or similar compensation based upon
arrangements made by or on behalf of Investor.

 

(g)  Purchase for Investment.  Investor acknowledges its understanding that the
offering and sale of the Private Placement Units, the Backstop Acquired Units,
the Notes and the Unit Warrants issued in the Private Placement and the Backstop
Guarantee and any shares of Class A Common Stock to be issued pursuant to the
exercise of such Unit Warrants to be purchased pursuant hereto by Investor are
intended to be exempt from registration under the Securities Act and that the
Company is relying upon the truth and accuracy of Investor’s representations and
warranties contained herein and Investor’s compliance with this Agreement in
order to determine the availability of such exemptions and the eligibility of
Investor to acquire the Private Placement Units and the Backstop Acquired Units
in accordance with the terms and provisions of this Agreement.  In furtherance
thereof, Investor represents and warrants to the Company that:

 

(i)            Investor is an accredited investor within the meaning of
Regulation D promulgated under the Securities Act and, if there should be any
change in such status prior to any Closing Date, Investor will immediately
inform the Company of such change;

 

(ii)           Investor (A) has the financial ability to bear the economic risk
of its investment in the Private Placement Units and the Backstop Acquired
Units, the Notes and the Unit Warrants issued in the Private Placement and the
Backstop Guarantee and any shares of Class A Common Stock to be issued pursuant
to the exercise of such Unit Warrants to be purchased pursuant hereto by
Investor, (B) can bear a total loss of its investment therein at this time, (C)
has no need for liquidity with respect to its

 

9

--------------------------------------------------------------------------------


 

investment therein, (D) has adequate means for providing for its current needs
and contingencies, and (E) has such knowledge, experience and skill in
evaluating and investing in issues of equity securities, including securities of
new and speculative issuers, based on actual participation in financial,
investment and business matters, such that it is capable of evaluating the
merits and risks of an investment in the Company and the suitability of the
Private Placement Units and the Backstop Acquired Units, the Notes and the Unit
Warrants issued in the Private Placement and the Backstop Guarantee and any
shares of Class A Common Stock to be issued pursuant to the exercise of such
Unit Warrants to be purchased pursuant hereto by Investor as an investment for
itself; and

 

(iii)          Investor has been given the opportunity to conduct a due
diligence review of the Company concerning the terms and conditions of the
offering of the Private Placement Units and the Backstop Acquired Units, the
Notes and the Unit Warrants issued in the Private Placement and the Backstop
Guarantee and any shares of Class A Common Stock to be issued pursuant to the
exercise of such Unit Warrants to be purchased pursuant hereto by Investor and
other matters pertaining to an investment in the Private Placement Units and the
Backstop Acquired Units, the Notes and the Unit Warrants issued in the Private
Placement and the Backstop Guarantee and any shares of Class A Common Stock to
be issued pursuant to the exercise of such Unit Warrants to be purchased
pursuant hereto by Investor in order for Investor to evaluate the merits and
risks of an investment in the Private Placement Units and the Backstop Acquired
Units, the Notes and the Unit Warrants issued in the Private Placement and the
Backstop Guarantee and any shares of Class A Common Stock to be issued pursuant
to the exercise of such Unit Warrants to be purchased pursuant hereto by
Investor to the extent the Company possesses such information or can acquire it
without unreasonable effort or expense.

 

(iv)          Investor is not subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event
(i) contemplated by Rule 506(d)(2) of the Securities Act and (ii) a description
of which has been furnished in writing to the Issuer prior to the date hereof.

 

(h)  No Registration.  Investor has been advised that the Backstop Acquired
Units, the Private Placement Units, the Notes and the Unit Warrants issued in
the Private Placement and the Backstop Guarantee and any shares of Class A
Common Stock to be issued pursuant to the exercise of such Unit Warrants have
not been registered under the Securities Act, or any non-U.S. securities, state
securities or “blue sky” laws, and therefore cannot be resold unless they are
registered under such laws or unless an exemption from registration thereunder
is available.  Investor is purchasing the Private Placement Units, the Backstop
Acquired Units, the Notes and the Unit Warrants issued in the Private Placement
and the Backstop Guarantee and any shares of Class A Common Stock to be issued
pursuant to the exercise of such Unit Warrants for its own

 

10

--------------------------------------------------------------------------------


 

account for investment, and not with a view to, or for resale in connection
with, the distribution thereof, and has no present intention of distributing or
reselling any thereof.  In making the foregoing representations, Investor is
aware that it must bear, and represents that Investor is able to bear, the
economic risk of such investment for an indefinite period of time.

 

ARTICLE III.

 

COVENANTS

 

SECTION 3.1.  Restrictive Legends.

 

(a)  Investor acknowledges and agrees that the Notes and the Unit Warrants
issued in the Private Placement and the Backstop Guarantee and any shares of
Class A Common Stock to be issued pursuant to the exercise of such Unit Warrants
and any securities issued or issuable with respect to such securities by way of
stock dividend or stock split or in connection with a combination of shares,
conversion of such securities, recapitalization, merger, consolidation, going
private, tender offer, amalgamation, change of control, other reorganization or
otherwise, shall bear restrictive legends in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE OFFERED,
SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OTHER THAN PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION SPECIFIED IN AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (THE “COMPANY”) OR
OTHERWISE AS PERMITTED BY LAW.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any such securities upon which
it is stamped, if such securities are registered for sale under an effective
registration statement filed under the Securities Act or if such securities are
proposed to be sold pursuant to an exemption from registration and the Company
receives an opinion of counsel reasonably satisfactory to it with respect to
compliance with such exemption.

 

(b)  The Notes and the Unit Warrants issued in the Private Placement and the
Backstop Guarantee and any shares of Class A Common Stock to be issued pursuant
to the exercise of such Unit Warrants and any securities issued or issuable with
respect to such securities by way of stock dividend or stock split or in
connection with a combination of shares, conversion of such securities,
recapitalization, merger, consolidation, going private, tender offer,
amalgamation, change of control, other reorganization or otherwise, shall bear
an additional restrictive legend in substantially the following form until the
earlier of (i) such time as the TW Registration Rights Agreement shall have been
terminated or (ii) such time as such shares (or the holder thereof) shall no
longer be subject to the terms of the TW Registration Rights Agreement:

 

11

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
CONTAINED IN A REGISTRATION RIGHTS AGREEMENT, DATED AS OF MAY 18, 2009, BY AND
BETWEEN THE COMPANY AND TIME WARNER MEDIA HOLDINGS B.V., AS MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY). ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
THAT CONTRAVENE SUCH RESTRICTIONS SHALL BE NULL AND VOID.

 

SECTION 3.2.  Consents and Approvals.  From and after the date hereof, the
Company shall use its commercially reasonable efforts to obtain, as promptly as
practicable, any Consents and Governmental Approvals required on the part of the
Company in connection with the transactions contemplated by this Agreement.  The
fees and expenses related to obtaining such Consents and Governmental Approvals
on the part of the Company shall be paid by the Company.  Each of the Company
and Investor shall, and shall cause its respective Affiliates to, use
commercially reasonable efforts to assist and cooperate with the other party in
securing any such Consents and Governmental Approvals.

 

SECTION 3.3.  Securities Laws.  The Company shall timely make all filings and
reports relating to the offer and sale of the Private Placement Units and the
Backstop Acquired Units required under applicable securities Laws, including any
“blue sky” laws of the states of the United States.  The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 3.3.  Neither the Company nor any of its Subsidiaries shall sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) that could be integrated with the
sale of the Private Placement Units and the Backstop Acquired Units in a manner
that could require the registration of the Private Placement Units and the
Backstop Acquired Units under the Securities Act.

 

SECTION 3.4.  Public Announcements.  The parties agree that no public release or
announcement concerning this Agreement or the transactions contemplated hereby
shall be issued or made by or on behalf of any party or their respective
Affiliates without the prior written consent of the other party (which consent
shall not be unreasonably withheld, delayed or conditioned), except as such
announcement may, in the reasonable judgment of the releasing party, be required
by Law, or any rule or regulation of any securities exchange on which securities
of the releasing party are listed, in which case the party required to make the
release or announcement shall allow the other party reasonable time to comment
on such release or announcement in advance of such issuance. For the avoidance
of doubt, any press release(s) to be issued announcing the launch of the Rights
Offering shall be mutually agreed by the parties prior to release.

 

SECTION 3.5.  Use of Proceeds. The Company will use the proceeds of the Term
Loan (including the Refinancing Portion of the Term Loan) or, the proceeds of
the Rights Offering (including the proceeds resulting from the Backstop
Guarantee), the Private Placement and the Term Loan to fund the redemption of
the 2016 Notes.  In the event that the Term Loan has been funded on the Bridge
Date, the proceeds of the Rights Offering (including the proceeds from the
Backstop Guarantee) and the Private Placement will be used by the Company to
repay in full the Refinancing Portion of the Term Loan.  Until and including the
Initial Term Loan Maturity Date,

 

12

--------------------------------------------------------------------------------


 

the Refinancing Portion of the Term Loan shall be repaid only from the proceeds
of the Rights Offering (including the proceeds resulting from the Backstop
Guarantee) and the Private Placement, in each case, if and to the extent
closed.  Thereafter, the Company may pay the outstanding unpaid principal
balance, any accrued and unpaid interest and fees and expenses owed to the Term
Loan Lender from other sources of funds.

 

SECTION 3.6.  Amendments.  Prior to the filing by the Company with the SEC of
(i) any amendment or supplement to the Registration Statement or the Prospectus
or (ii) any free writing prospectus or other documents that are incorporated by
reference into the Registration Statement or the Prospectus or that reference
Investor or any of its Affiliates, and until the Rights Offering is either
closed, abandoned or terminated, the Company shall provide Investor a reasonable
opportunity to review and approve any document to be so filed, provided that
Investor will respond as promptly as reasonably practicable and, in any event,
reasonably in advance of any applicable deadline for such filing in order to
allow the Company to meet such deadline for such filing; provided, further,
however, that any such documents that (A) do not relate to any of the
transactions contemplated hereby and (B) do not reference Investor or any of its
Affiliates unless such references are consistent with the Company’s prior
disclosures contained in its Company Reports, shall not be subject to the
approval of Investor.

 

SECTION 3.7.  Redemption of 2016 Notes.  From and after the Record Date, the
Company and its Subsidiaries have not and shall not, directly or indirectly,
redeem, purchase or otherwise acquire any of the 2016 Notes other than the
redemption in full of the 2016 Notes as contemplated by the Framework Agreement.

 

SECTION 3.8.  Exercised Rights.  During the Subscription Period, the Company
shall keep Investor reasonably informed and updated about the Rights Offering,
including the number of Rights exercised during such period, as may be
reasonably requested by Investor.

 

SECTION 3.9.  No Listing.  Without the prior written consent of TWX, neither the
Company nor any Person acting on its behalf shall take any action to list the
Units or the Unit Warrants on any exchange or inter-dealer quotation system,
including any over-the-counter inter-dealer quotation system and to list the
Notes other than on the Euro MTF market of the Luxembourg Stock Exchange.

 

ARTICLE IV.

 

CONDITIONS TO CLOSING

 

SECTION 4.1.  Conditions to the Obligations of the Company and Investor.  The
obligations of the Company and Investor to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or waiver on
or prior to the Closing Date (unless otherwise specified) of the following
conditions:

 

(a)  No Injunction, etc.  Consummation of the transactions contemplated hereby
shall not have been restrained, enjoined or otherwise prohibited or made illegal
by any applicable Law.

 

(b)  Consents and Governmental Approvals.  The parties shall have received all
necessary Consents and Governmental Approvals.

 

13

--------------------------------------------------------------------------------


 

(c)  Shareholder Approval.  The Requisite Vote shall have been obtained and the
amendment to the Bye-laws reflecting the Increased Authorized Share Number shall
be effective.

 

(d)  Fairness Opinion.  Neither the Fairness Opinion nor the Indenture Opinion
shall have been revoked, amended or otherwise modified.

 

SECTION 4.2.  Conditions to the Obligations of Investor.  The obligation of
Investor to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver by Investor on or prior to the Closing Date
(unless otherwise specified) of the following conditions:

 

(a)  Representations and Warranties.  (i) The representations and warranties of
the Company contained in Sections 2.1(d) and the fourth sentence of
Section 2.1(h) and those representations and warranties of the Company contained
in this Agreement that are qualified as to materiality or Material Adverse
Effect shall be true at and as of the date hereof and at and as of the Closing
Date as if made at and as of such date (except, in each case, as to such
representations and warranties made as of a specific date, which shall have been
true at and as of such date) and (ii) the other representations and warranties
of the Company contained in this Agreement and in any certificate or other
writing delivered by the Company pursuant hereto shall be true in all material
respects at and as of the date hereof and at and as of the Closing Date as if
made at and as of such date (except, in each case, as to such representations
and warranties made as of a specific date, which shall have been true at and as
of such date), and Investor shall have received a certificate signed by an
officer of the Company to the foregoing effect.

 

(b)  Material Adverse Change.  There shall not have been a Material Adverse
Change from the date of the Framework Agreement to the Closing Date, and
Investor shall have received a certificate signed by an officer of the Company
to the foregoing effect.

 

(c)  Performance of Obligations.  The Company shall have performed and complied
with, in all material respects, all of the obligations and conditions in this
Agreement required to be performed or complied with by it on or prior to the
applicable Closing Date, and Investor shall have received a certificate signed
by an officer of the Company to the foregoing effect.

 

(d)  NASDAQ Qualification.  The Class A Common Stock to be issued upon exercise
of the Unit Warrants issued in the Rights Offering (including pursuant to the
Backstop Guarantee) and the Private Placement shall be approved for listing on
NASDAQ, subject to official notice of issuance, and the Class A Common Stock
shall not have been delisted on NASDAQ.

 

(e)  Rights Offering.  The Rights Offering shall be closed prior to or
contemporaneously with the Backstop Guarantee and Private Placement in
accordance with the terms and conditions set forth in this Agreement and the
Prospectus.  No order suspending the effectiveness of the Registration Statement
or any party thereof shall have been issued and no proceeding for that purpose
shall have been initiated of threatened by the SEC.

 

(f)  Term Loan.  If the Closing occurs prior to the Bridge Date, the Term Loan
Facility shall be funded contemporaneously with the Closing of the Rights
Offering.

 

14

--------------------------------------------------------------------------------


 

(g)  2017 Bondholder Consent.  The 2017 Bondholder Consent shall have been
obtained and the Supplemental Indenture shall be in full force and effect.

 

(h)  Board.  The size of the Board shall be not more than eleven (11), with one
less than the majority in number of such directors designated by the Investor,
in accordance with the terms and conditions of the Framework Agreement who shall
have been duly appointed to the Board.

 

SECTION 4.3.  Conditions to the Obligations of the Company.  The obligation of
the Company to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or waiver by the Company on or prior to the
Closing Date (unless otherwise specified) of the following conditions:

 

(a)  Representations and Warranties.  (i) The representations and warranties of
Investor contained in this Agreement that are qualified as to materiality shall
be true at and as of the date hereof and at and as of the Closing Date as if
made at and as of such date (except, in each case, as to such representations
and warranties made as of a specific date, which shall have been true at and as
of such date) and (ii) the other representations and warranties of Investor
contained in this Agreement and in any certificate or other writing delivered by
Investor pursuant hereto shall be true in all material respects at and as of the
date hereof and at and as of the Closing Date as if made at and as of such date
(except, in each case, as to such representations and warranties made as of a
specific date, which shall have been true at and as of such date), and the
Company shall have received a certificate signed by an authorized officer of
Investor to the foregoing effect.

 

(b)  Performance of Obligations.  Investor shall have performed and complied
with, in all material respects, all of the obligations and conditions in this
Agreement required to be performed or complied with by it on or prior to the
Closing Date, and the Company shall have received a certificate signed by an
authorized officer of Investor to the foregoing effect.

 

ARTICLE V.

 

INDEMNIFICATION

 

SECTION 5.1.  Survival of Representations and Warranties.  All representations
and warranties under this Agreement shall survive the Closing until the
expiration of one (1) year following the Closing Date.  All agreements and
covenants contained in this Agreement shall survive the Closing until the
expiration of the statute of limitations applicable thereto (except to the
extent expressly provided in this Agreement).

 

SECTION 5.2.  Indemnification.

 

(a)  Notwithstanding any investigation at any time made by or on behalf of
Investor or any Investor Indemnified Persons or any knowledge (other than the
actual knowledge (as demonstrated by the Company) of any directors of the
Company that are employees of TWX or one of its subsidiaries based on
information contained in written materials provided to all similarly situated
directors of the Company in the context of their role as directors) or
information that Investor or any Investor Indemnified Person may now have or
hereafter obtain,

 

15

--------------------------------------------------------------------------------


 

from and after the Closing Date, the Company shall indemnify, defend and hold
harmless Investor and Investor’s members, officers, directors, employees,
agents, Affiliates and representatives (collectively with Investor, the
“Investor Indemnified Persons”) against, and shall compensate and reimburse such
Investor Indemnified Persons for, any and all losses, liabilities, damages,
diminution in value of the Notes purchased by the Investor at the Closing of the
Rights Offering (including pursuant to the Backstop Guarantee) and the Private
Placement (other than diminution in value of the Notes purchased by the Investor
at the Closing of the Rights Offering (including pursuant to the Backstop
Guarantee) and the Private Placement suffered or sustained in the case of any
indemnity obligations solely pursuant to clause (iii) of this Section 5.2(a))
and expenses, including all reasonable costs and expenses related thereto or
incurred in enforcing this Article V (“Losses”) that any Investor Indemnified
Person has suffered or sustained (regardless of whether or not such Losses
relate to a third party claim) (i) arising directly from the breach of any of
the representations or warranties of the Company contained in this Agreement,
(ii) arising directly from the breach of any covenant or agreement of the
Company contained in this Agreement, or (iii) arising directly from any action,
suit, claim, proceeding or investigation instituted against such Investor
Indemnified Person by any Governmental Entity, any holder of equity securities
of the Company who is not an Affiliate of such Investor Indemnified Person, or
any other Person (other than the Company) who is not an Affiliate of such
Investor Indemnified Person relating to this Agreement or the transactions
contemplated by the Company Agreements (unless such action resulted from a
breach of such Investor Indemnified Person’s representations, warranties or
agreements contained in any Company Agreement or any violations by such Investor
Indemnified Person of state or federal securities laws or any conduct by such
Investor Indemnified Person which constitutes fraud).

 

(b)  From and after the Closing Date, and notwithstanding any investigation at
any time made by or on behalf of the Company or any Company Indemnified Persons
or any knowledge or information that the Company or any Company Indemnified
Person may now have or hereafter obtain, Investor shall indemnify, defend and
hold harmless the Company and its officers, directors, employees, agents and
representatives (collectively, the “Company Indemnified Persons” and together
with the Investor Indemnified Persons, the “Indemnified Persons”) against, and
will compensate and reimburse such Company Indemnified Persons for, any and all
Losses that any Company Indemnified Person has suffered or sustained (regardless
of whether or not such Losses relate to a third party claim) (i) arising from
the breach of any of the representations or warranties of Investor contained in
this Agreement or (ii) arising from the breach of any covenant or agreement of
Investor contained in this Agreement and none of the Company Indemnified Persons
shall be liable to Investor or any holder of equity securities of Investor for
or with respect to any such Loss.

 

(c)  The parties hereto hereby acknowledge and agree that for purposes of this
Article V, in determining whether any representation or warranty has been
breached and for purposes of determining the amount of Losses resulting
therefrom, any and all “Material Adverse Effect,” “material adverse effect,”
“materiality” and similar exceptions and qualifiers set forth in any such
representations and warranties shall be disregarded.  The parties hereto hereby
further acknowledge and agree that any claim for indemnification made in writing
in accordance with the terms of this Article V on or prior to the expiration
date with respect to any such claim as set forth herein shall survive the
Closing and the expiration date until the final resolution thereof.

 

16

--------------------------------------------------------------------------------


 

(d)  In the case of any claim asserted by an Indemnified Person under this
Agreement, notice shall be given by such Indemnified Person to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Person has actual knowledge of any claim as to which indemnity
may be sought, and the Indemnified Person shall permit the Indemnifying Party
(at the expense of such Indemnifying Party) to assume the defense of any claim
or any litigation resulting therefrom, provided that (i) counsel for the
Indemnifying Party who shall conduct the defense of such claim or litigation
shall be reasonably satisfactory to the Indemnified Person, and the Indemnified
Person may participate in such defense at such Indemnified Person’s expense and
(ii) the failure of any Indemnified Person to give notice as provided herein
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement, except to the extent that such failure results in a lack of
actual notice to the Indemnifying Party and such Indemnifying Party is
materially prejudiced as a result of such failure to give notice.  Any
settlement or compromise of such asserted claim by the Indemnifying Party shall
require the prior written consent of the Indemnified Person, which consent shall
not be unreasonably withheld, conditioned or delayed, provided that no such
consent shall be required as long as it is solely a monetary settlement (that
will be paid entirely by or on behalf of the Indemnifying Party) that provides a
full release of the Indemnified Person with respect to such matter and does not
contain an admission of liability on the part of the Indemnified Person and will
not have an ongoing adverse effect on the business or operations of the
Indemnified Person.

 

(e)  Absent fraud, willful misconduct or gross negligence by the party against
whom a remedy is sought, from and after the Closing, the sole and exclusive
remedies with respect to any and all claims relating to the subject matter of
this Agreement shall be (a) monetary damages in accordance with the
indemnification provisions set forth in this Article V and (b) the remedies set
forth in Section 7.7.

 

(f)  Notwithstanding any provision herein to the contrary, the maximum liability
of the Company with respect to the Losses suffered by any Investor Indemnified
Person as a result of any breach of any representation or warranty for which the
Company shall be liable to indemnify any Investor Indemnified Person under this
Agreement shall be an aggregate amount equal to the amount paid by Investor for
the Company Offered Units purchased by Investor in the Rights Offering, the
Backstop Guarantee and the Private Placement (the “Aggregate Proceeds”);
provided that the Company will be required to indemnify any Investor Indemnified
Person for any breaches of representations and warranties only if such Losses in
the aggregate exceed one and one-half percent (1.5%) of the Aggregate Proceeds
and then only to the extent such Losses exceed such amount.  Neither the
Investor nor any Investor Indemnified Person shall be entitled to any
duplicative recovery for the same Losses under this Article V to the extent that
Investor or any Investor Indemnified Person has been compensated for such Losses
pursuant to another Company Agreement.

 

(g)  Notwithstanding any other provision of this Agreement, the liability for
indemnification of any Indemnifying Party under this Agreement shall not include
consequential, indirect, punitive or exemplary damages.  The foregoing shall not
limit in any respect any claim based on diminution of value of the Notes
purchased by the Investor at the Closing of the Rights Offering (including
pursuant to the Backstop Guarantee) and the Private Placement (other than

 

17

--------------------------------------------------------------------------------


 

diminution in value suffered or sustained in the case of any indemnity
obligations solely pursuant to clause (iii) of this Section 5.2(a)).

 

(h)  Any indemnification of an Indemnified Person by an Indemnifying Party
pursuant to this Article V shall be effected by wire transfer of immediately
available funds from the Indemnifying Party to an account designated by the
Indemnified Person within fifteen (15) Business Days after the determination
thereof.

 

ARTICLE VI.

 

TERMINATION

 

SECTION 6.1.  Termination.  This Agreement may be terminated at any time:

 

(a)  by the mutual written consent of the Company and Investor;

 

(b)  by either the Company or Investor if any Governmental Entity shall have
issued an injunction or other ruling prohibiting the consummation of any of the
transactions contemplated by this Agreement and the Company Agreements and such
injunction or other ruling shall not be subject to appeal or shall have become
final and unappealable;

 

(c)  if the Term Loan Facility is not then outstanding, by either the Company or
Investor if the Closing has not been consummated on or before September 8, 2014,
provided further that the right to terminate this Agreement under this clause
(c) will not be available to any party whose failure to fulfill in any material
respect any of its obligations with respect to the Closing has been the cause
of, or resulted in, the failure of the Closing to close on or before such date;

 

(d)  if the Term Loan Facility is outstanding, by either the Company or Investor
if the Closing has not been consummated prior to the Initial Term Loan Maturity
Date;

 

(e)  by Investor if the Company shall have materially breached the terms of this
Agreement and such breach is not cured within fifteen (15) Business Days after
receiving notice thereof; or

 

(f)  by the Company if Investor shall have materially breached the terms of this
Agreement and such breach is not cured within fifteen (15) Business Days after
receiving notice thereof.

 

SECTION 6.2.  Effect of Termination.  In the event that this Agreement is
terminated under Section 6.1, all further obligations of the parties under this
Agreement, other than pursuant to Section 3.4 and this Section 6.2 and
Article V, will be terminated without further liability of any party to any
other party, provided that such termination will not relieve any party from
liability for its breach of this Agreement prior to such termination.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

DEFINITIONS AND MISCELLANEOUS

 

SECTION 7.1.  Definitions.  As used in this Agreement, the following capitalized
terms have the respective meanings set forth below:

 

(a)  “2016 Notes” means the 11.625% Senior Notes due 2016 issued by the Company
under the 2016 Notes Indenture.

 

(b)  “2016 Notes Indenture” means the Indenture dated as of September 17, 2009,
between the Company, as Issuer, the subsidiary guarantors party thereto and The
Bank of New York Mellon (London Branch), as trustee, governing the 2016 Notes.

 

(c)  “2017 Bondholder Consent” means the consent of the holders of at least a
majority in principal amount of the 2017 Notes to the incurrence of debt under
the Revolving Credit Facility, the Notes Indenture and the Term Loan Agreement
as well as an additional €40 million of indebtedness.

 

(d)  “2017 Bondholder Consent Solicitation” means the solicitation by the
Company of the 2017 Bondholder Consent.

 

(e)  “2017 Notes” means the 9.0% Senior Secured Notes due 2017 issued by CET 21
spol. s r.o. under the 2017 Notes Indenture.

 

(f)  “2017 Notes Indenture” means the Indenture dated as of October 21, 2010 (as
amended), between CET 21 spol. s r.o., as issuer, the guarantors party thereto
and Citibank, N.A., London Branch, as trustee, governing the 2017 Notes.

 

(g)  “Affiliate” of any Person, means any other Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person; provided, that neither
Investor nor TWX shall be an Affiliate of the Company for purposes of this
definition.  As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of management or policies (whether through ownership of
securities or any partnership or other ownership interest, by contract or
otherwise).

 

(h)  “Aggregate Offered Units” shall have the meaning set forth in
Section 1.1(a) of this Agreement.

 

(i)  “Aggregate Proceeds” shall have the meaning set forth in Section 5.2(f) of
this Agreement.

 

(j)  “Agreement” shall have the meaning set forth in the preamble of this
Agreement.

 

(k)  “Backstop Acquired Units” shall have the meaning set forth in Section 1.4
of this Agreement.

 

19

--------------------------------------------------------------------------------


 

(l)  “Backstop Guarantee” shall have the meaning set forth in Section 1.4 of
this Agreement.

 

(m)  “Board” shall have the meaning set forth in Section 2.1(c) of this
Agreement.

 

(n)  “Bridge Date” shall have the meaning set forth in the Framework Agreement.

 

(o)  “Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London or Prague are authorized or
required by law to remain closed.

 

(p)  “Bye-laws” means the Amended and Restated Bye-Laws of the Company, as last
amended on June 12, 2013, and as amended at the Special Meeting.

 

(q)  “Class A Common Stock” shall have the meaning set forth in the recitals of
this Agreement.

 

(r)  “Closing” shall have the meaning set forth in Section 1.5(a) of this
Agreement.

 

(s)  “Closing Date” shall have the meaning set forth in Section 1.5(a) of this
Agreement.

 

(t)  “Company” shall have the meaning set forth in the preamble of this
Agreement.

 

(u)  “Company Agreements” means, collectively, this Agreement, the Note
Indenture and the Unit Warrant Agreement.

 

(v)  “Company Indemnified Persons” shall have the meaning set forth in
Section 5.2(b) of this Agreement.

 

(w)  “Company Offered Units” shall have the meaning set forth in Section 1.3 of
this Agreement.

 

(x)  “Company Proxy Statement” shall have the meaning set forth in the Framework
Agreement.

 

(y)  “Company Reports” means (i) the reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act (A) after January 1, 2013 and (B) except with respect to
Section 2.1(h) of this Agreement, prior to the date of the Framework Agreement,
(ii) the Company’s Annual Report on Form 10-K for the year ended December 31,
2013, in the form provided to TWX prior to the date of the Framework Agreement
and (iii) the Registration Statement and the Prospectus.

 

(z)  “Consents” means any consent, approval, authorization, waiver, permit,
grant, franchise, concession, agreement, license, certificate, exemption, order,
registration, declaration, filing, report or notice of, with or to any Person.

 

(aa)  “Disqualification Event” shall have the meaning set forth in
Section 2.2(g)(iv) of this Agreement.

 

20

--------------------------------------------------------------------------------


 

(bb)  “Eligible Securityholder” means each holder of the Company’s Class A
Common Stock, Series A Preferred Stock and Series B Preferred Stock as of the
Record Date.

 

(cc)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(dd)  “Fairness Opinion” shall have the meaning set forth in the Framework
Agreement.

 

(ee)  “Financial Statements” shall have the meaning set forth in
Section 2.1(h) of this Agreement.

 

(ff)  “Framework Agreement” shall have the meaning set forth in the recitals of
this Agreement.

 

(gg)  “Governmental Approvals” means any Consent of, made with or obtained from,
any Governmental Entity.

 

(hh)  “Governmental Entity” means any nation or government or multinational
body, any state, agency, commission, or other political subdivision thereof or
any entity (including a court) exercising executive, legislative, judicial or
administration functions of or pertaining to government, any stock exchange or
self-regulatory entity supervising, organizing and supporting any stock
exchange.

 

(ii)  “Guarantee Notice” shall have the meaning set forth in Section 1.4 of this
Agreement.

 

(jj)  “Increased Authorized Share Number” means 440,000,000 shares of Class A
Common Stock.

 

(kk)  “Indemnified Persons” shall have the meaning set forth in
Section 5.2(b) of this Agreement.

 

(ll)  “Indemnifying Party” shall have the meaning set forth in Section 5.2(d) of
this Agreement.

 

(mm)  “Indenture Opinion” means an opinion in conformity with the indenture
governing the 2017 Notes.

 

(nn)  “Initial Term Loan Maturity Date” shall have the meaning set forth in the
Framework Agreement.

 

(oo)  “Investor” shall have the meaning set forth in the preamble of this
Agreement.

 

(pp)  “Investor Indemnified Persons” shall have the meaning set forth in
Section 5.2(a) of this Agreement.

 

(qq)  “Investor Rights” shall have the meaning set forth in Section 1.2 of this
Agreement.

 

(rr)  “Investor Rights Agreement” means that certain Investor Rights Agreement,
by and among the Company, Ronald S. Lauder, RSL Savannah LLC, RSL Investment
LLC, RSL

 

21

--------------------------------------------------------------------------------


 

Investments Corporation, and Investor, dated as of May 18, 2009, as amended by
the First Investor Rights Amendment and the Investor Rights Letter Agreement and
as may be further amended from time to time.

 

(ss)  “Investor Rights Letter Agreement” means that certain Letter Agreement,
dated as of April 29, 2013, by and among the Company, Investor, Ronald S.
Lauder, RSL Savannah LLC, RSL Capital LLC and RSL Investments Corporation.

 

(tt)  “Laws” means all laws, statutes, ordinances, rules, regulations,
judgments, injunctions, orders and decrees.

 

(uu)  “Losses” shall have the meaning set forth in Section 5.2(a) of this
Agreement.

 

(vv)  “Material Adverse Effect” or “Material Adverse Change” means, with respect
to the Company, any effect, event, development or change that, individually or
together with any other event, development or change, is or is reasonably
expected to (A) be materially adverse to the business, assets, results of
operations or financial condition of the Company and the Company’s Subsidiaries,
taken as a whole or (B) prevent or materially impair or materially delay the
ability of the Company to consummate the transactions contemplated by the
Company Agreements or to otherwise perform its obligations under the Company
Agreements; provided, however, that in no event shall any of the following,
alone or in combination, be deemed to constitute, nor shall any of the following
be taken into account in determining whether there has been, a Material Adverse
Effect or a Material Adverse Change:  (a) a change in the market price or
trading volume of the Class A Common Stock (provided that the underlying
changes, events, occurrences, state of facts or developments that caused or
contributed to any such change may otherwise be taken into consideration in
determining whether a Material Adverse Effect or Material Adverse Change has
occurred); (b)(i) changes in conditions in the global economy, the economies of
the countries in which the Company and the Company’s Subsidiaries operate or the
capital or financial markets generally, including changes in exchange rates;
(ii) changes in applicable Laws (provided that such changes in Laws do not
result in the cancellation of any broadcast license(s) or franchise(s) to which
the Company or any of its Subsidiaries is a party or by which any of their
properties or assets are bound, the cancellation of which would be material as
indicated therein) or national or international political conditions (including
hostilities or terrorist attack); or (iii) changes generally affecting the
industry in which the Company and the Company’s Subsidiaries operate; in each
case with respect to clauses (i), (ii) and (iii), to the extent such changes or
developments referred to therein do not have a disproportionate impact on the
Company and its Subsidiaries, taken as a whole, relative to other industry
participants; (c) changes in United States generally accepted accounting
principles or other accounting principles after the date hereof; (d) the
negotiation, execution, announcement or pendency of this Agreement or the
transactions contemplated hereby or the consummation of the transactions
contemplated by this Agreement, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, vendors, lenders, mortgage
brokers, investors, venture partners or employees, to the extent such changes or
developments can be directly attributed to the announcement or performance of
the Company Agreements and the transactions contemplated thereby; (e) natural
disasters; (f) any affirmative action knowingly taken by Investor that could
reasonably be expected to give rise to a Material Adverse Effect (without giving
effect to this clause (f) in the definition thereof); (g) any action taken by
the Company at the request or with the express

 

22

--------------------------------------------------------------------------------


 

consent of Investor; and (h) with respect to Section 4.2(b) only, any adverse
effect, event, development or change to the business, results of operations or
financial condition of the Company or the Company’s Subsidiaries that is cured
before the Closing Date.

 

(ww)  “NASDAQ” shall have the meaning set forth in Section 2.1(k) of this
Agreement.

 

(xx)  “New York Court” shall have the meaning set forth in Section 7.5(b) of
this Agreement.

 

(yy)  “Note Indenture” shall have the meaning set forth in the Framework
Agreement.

 

(zz)  “Notes” shall have the meaning set forth in the recitals of this
Agreement.

 

(aaa)  “Person” means any individual, corporation, partnership, limited
liability company, association or trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

(bbb)  “Private Placement” shall have the meaning set forth in Section 1.3 of
this Agreement.

 

(ccc)  “Private Placement Units” shall have the meaning set forth in Section 1.3
of this Agreement.

 

(ddd)  “Prospectus” means the prospectus included in the Registration Statement
and filed pursuant to Rule 424(b) of the Securities Act in the form attached
hereto as Exhibit A and all documents incorporated by reference therein.

 

(eee)  “Record Date” means the record date for determining the holders of the
Class A Common Stock, Series A Preferred Stock and Series B Preferred Stock
entitled to receive the Rights pursuant to the terms of the Rights Offering,
established by the Company as March 21, 2014.  As of December 25, 2013, the
shares of Series B Preferred Stock are convertible into 65,641,500 shares of
Class A Common Stock.

 

(fff)  “Refinancing Portion of the Term Loan” shall have the meaning set forth
in the Framework Agreement.

 

(ggg)  “Registration Statement” means the registration statement on Form S-3
(No. 333-194209) that covers the Rights, the Rights Offering Units, the Notes,
the Unit Warrants and shares of Class A Common Stock issuable upon exercise of
the Unit Warrants filed with the SEC under the rules and regulations promulgated
under the Securities Act on February 28, 2014, including the related prospectus,
amendments and supplements to such registration statement, including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

(hhh)  “Regulation D” shall have the meaning set forth in Section 2.1(j) of this
Agreement.

 

23

--------------------------------------------------------------------------------


 

(iii)  “Requisite Vote” means the approval at the Special Meeting of (i) an
amendment to the Bye-laws and the conditions of the Company’s Memorandum to
increase the authorized share capital of the Company from $25.6 million to $36.8
million by increasing the number of authorized shares of Class A Common Stock
from 300,000,000 shares to the Increased Authorized Share Number, (ii) the
Rights Offering and (iii) the issuance to TW BV of the TW Initial Warrant and
warrants exercisable for up to 84,000,000 shares of Class A Common Stock, in
each case, as required by, and in accordance with, NASDAQ Rule 5635(d), by a
majority of the votes cast by the holders of the shares of Class A Common Stock
and the share of Series A Preferred Stock entitled to vote thereon, voting
together as a single class.

 

(jjj)  “Revolving Credit Facility” shall have the meaning set forth in the
Framework Agreement.

 

(kkk)  “Rights” means the rights distributed by the Company to the Eligible
Securityholders to purchase the Rights Offering Units in the Rights Offering.

 

(lll)  “Rights Offering” shall have the meaning set forth in the recitals of
this Agreement.

 

(mmm)  “Rights Offering Units” shall have the meaning set forth in the recitals
of this Agreement.

 

(nnn)  “RSL Registration Rights Agreement” means that certain Registration
Rights Agreement, by and between the Company, RSL Capital LLC and Ronald S.
Lauder, dated as of April 30, 2012.

 

(ooo)  “SEC” means the Securities and Exchange Commission.

 

(ppp)  “Securities Act” means the Securities Act of 1933, as amended.

 

(qqq)  “Series A Preferred Stock” shall have the meaning set forth in the
recitals of this Agreement.

 

(rrr)  “Series B Preferred Stock” shall have the meaning set forth in the
recitals of this Agreement.

 

(sss)  “Special Meeting” means the special general meeting of the shareholders
of the Company to consider and vote upon the matters set forth in the Company
Proxy Statement, scheduled to take place on the date and time provided in the
Company Proxy Statement at Citco (Bermuda) Limited, O’Hara House, 3 Bermudiana
Road, Hamilton, HM 08 Bermuda, or any postponement or adjournment thereof.

 

(ttt)  “Subscription Expiration Time” means 5:00 p.m. New York City time, on
April 25, 2014, if and as extended from time to time upon the mutual agreement
of the Company and the Investor.

 

(uuu)  “Subscription Price” means $100.00 per Company Offered Unit.

 

24

--------------------------------------------------------------------------------


 

(vvv)  “Subsidiary” means, with respect to any Person, another Person of which
50% or more of the voting power of the equity securities or equity interests is
owned, directly or indirectly, by such Person.

 

(www)  “Supplemental Indenture” means the Second Supplemental Indenture filed as
Exhibit 4.1 to the Company’s Current Report on Form 8-K filed with the SEC on
March 14, 2014.

 

(xxx)  “Term Loan” shall have the meaning set forth in the Framework Agreement.

 

(yyy)  “Term Loan Agreement” shall have the meaning set forth in the Framework
Agreement.

 

(zzz)  “Term Loan Facility” shall have the meaning set forth in the Framework
Agreement.

 

(aaaa)  “TW Initial Warrant” means the warrant issued to Investor by the Company
pursuant to the Framework Agreement.

 

(bbbb)  “TW Registration Rights Agreement” means that certain Registration
Rights Agreement, by and between the Company and Investor, dated as of May 18,
2009.

 

(cccc)  “Units” shall have the meaning set forth in the recitals of this
Agreement.

 

(dddd)  “Unit Warrant” shall have the meaning set forth in the recitals of this
Agreement.

 

(eeee)  “Unit Warrant Agreement” shall have the meaning set forth in the
Framework Agreement.

 

SECTION 7.2.  Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for in this Agreement shall be in writing and
shall be deemed validly given upon personal delivery or one (1) day after being
sent by overnight courier service or if sent by facsimile, to the extent
transmitted by 3:00 pm (local time of recipient) on a Business Day, will be
deemed to have been received on that Business Day, and if transmitted by
facsimile after 3:00 pm (local time of the recipient) on a Business Day or any
other day, then on the Business Day next following the day of transmittal (so
long as for notices or other communications sent by facsimile, the transmitting
facsimile machine records electronic conformation of the due transmission of the
notice), at the following address or facsimile number, or at such other address
or facsimile number as a party may designate to the other parties:

 

if to the Company, to:

 

Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00  Prague 5 - Barrandov
Czech Republic

 

25

--------------------------------------------------------------------------------


 

Facsimile:                             +420-242-464-483
Attention:                             Legal Counsel

 

with a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Attention:                             Jeffrey A. Potash

Penny J. Minna

Facsimile:                             +1 (212) 335-4501

 

if to Investor, to:

 

Time Warner Media Holdings B.V.

c/o Time Warner Inc.

One Time Warner Center

New York, NY 10019

Attention:                                         General Counsel

Facsimile:                                         +1 (212) 484-7167

 

with copies to (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:                                         William H. Gump

Thomas Mark

Facsimile:                                         +1 (212) 728-8111

 

SECTION 7.3.  Amendment.  This Agreement may be amended, modified or
supplemented only by a written instrument executed by each of the parties
hereto.

 

SECTION 7.4.  Assignment.  Except as permitted herein, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assignable or
otherwise transferable by either party hereto (whether by operation of Law or
otherwise) without the prior written consent of the other party hereto;
provided, however, that Investor shall be entitled to assign its rights and
obligations hereunder to an Affiliate, provided such Affiliate agrees to be
bound by the terms hereof and those of the TW Registration Rights Agreement and
the Investor Rights Agreement (including the obligation to execute a joinder
thereto, as applicable).

 

26

--------------------------------------------------------------------------------


 

SECTION 7.5.  Applicable Law; Consent to Jurisdiction.

 

(a)  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK,
NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK (EACH, A “NEW YORK COURT”), AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND APPELLATE COURTS FROM ANY THEREOF.  EACH PARTY HERETO HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF TO SUCH
PARTY BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO SUCH PARTY AT ITS ADDRESS SPECIFIED IN SECTION 7.2.  THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

SECTION 7.6.  Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER IN THIS SECTION 7.6.

 

SECTION 7.7.  Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms of were otherwise breached. 
It is accordingly agreed that the parties shall be entitled to, in addition to
the other remedies provided herein, specific performance of

 

27

--------------------------------------------------------------------------------


 

this Agreement and to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any New York Court in addition to the other remedies to which such parties
are entitled at law or in equity.  Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that any other party has an adequate remedy at law.

 

SECTION 7.8.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.  This Agreement,
once executed by a party, may be delivered to the other parties hereto by
facsimile or electronic transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

 

SECTION 7.9.  Expenses.  Each party will be responsible for its own fees and
expenses related to this Agreement and the transactions contemplated hereby.

 

SECTION 7.10.  Successors and Assigns.  This Agreement shall inure to the
benefit of the parties, and shall be binding upon the parties and their
respective successors, permitted assigns, heirs and legal representatives.

 

SECTION 7.11.  No Third Party Beneficiaries.  Nothing in this Agreement will
confer any rights upon any person, other than Indemnified Persons with respect
to Article V, that is not a party or a successor or permitted assignee of a
party to this Agreement.

 

SECTION 7.12.  Entire Agreement.  This Agreement, together with the other
Company Agreements and the Framework Agreement, contain the entire agreement of
the parties with respect to the subject matter hereof and supersede all other
prior agreements, understandings, statements, representations and warranties,
oral or written, express or implied, between the parties and their respective
Affiliates, representatives and agents in respect of such subject matter.

 

SECTION 7.13.  Construction.  Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine, and neuter.  All
references to Articles and Sections refer to articles and sections of this
Agreement, and all references to Exhibits and Annexes are to exhibits and
annexes attached hereto, each of which is made a part hereof for all purposes. 
Where any provision in this Agreement refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision will be
applicable whether such action is taken directly or indirectly by such Person,
including actions taken by or on behalf of any Affiliate of such Person.  All
accounting terms used herein and not otherwise defined herein will have the
meanings accorded them in accordance with U.S. generally accepted accounting
principles and, except as expressly provided herein, all accounting
determinations will be made in accordance with such accounting principles in
effect from time to time.  Unless the context otherwise requires: (i) a
reference to a document includes all amendments, restatements or supplements to,
or replacements or novations of, that document; (ii) the use of the terms
“include” and “including” mean “include, without limitation” and “including,
without limitation”, respectively; (iii) the word “or” shall be disjunctive but
not exclusive; (iv) unless expressly provided otherwise, the measure of a period
of one (1) month or year for purposes of this Agreement shall be that date of
the following month or year corresponding to the starting

 

28

--------------------------------------------------------------------------------


 

date; provided, that if no corresponding date exists, the measure shall be that
date of the following month or year corresponding to the next day following the
starting date (for example, one month following February 18 is March 18, and one
month following March 31 is May 1); and (v) a reference to a statute,
regulation, proclamation, ordinance or by-law includes all statutes,
regulations, proclamations, ordinances or by-laws amending, consolidating or
replacing it, whether passed by the same or another Governmental Entity with
legal power to do so, and a reference to a statute includes all regulations,
proclamations, ordinances and by-laws issued under the statute.  The language
used in this Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any party.

 

SECTION 7.14.  Descriptive Headings.  The headings of the articles, sections and
subsections of this Agreement are inserted for convenience of reference only and
shall not be deemed to constitute a part hereof or affect the interpretation
hereof.

 

SECTION 7.15.  Severability.  Every term and provision of this Agreement is
intended to be severable.  If any term or provision hereof is illegal or invalid
for any reason whatsoever, such term or provision will be enforced to the
maximum extent permitted by law and, in any event, such illegality or invalidity
shall not affect the validity of the remainder of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

CENTRAL EUROPEAN MEDIA

 

ENTERPRISES LTD.

 

 

 

 

 

By:

/s/ David Sturgeon

 

 

Name: David Sturgeon

 

 

Title: acting Chief Financial Officer

 

[Standby Purchase Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

TIME WARNER MEDIA HOLDINGS B.V.

 

 

 

 

 

By:

/s/ Stephen N. Kapner

 

 

Name: Stephen N. Kapner

 

 

Title: Director

 

[Standby Purchase Agreement — Signature Page]

 

--------------------------------------------------------------------------------